United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
LOGISTICS CENTER PUGET SOUND,
Port Orchard, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1613
Issued: July 13, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 25, 2019 appellant filed a timely appeal from a May 8, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the May 8, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right shoulder
condition causally related to the accepted December 10, 2018 employment incident.
FACTUAL HISTORY
On January 3, 2019 appellant, then, a 53-year-old fuel system distribution worker, filed a
traumatic injury claim (Form CA-1) alleging that on December 10, 2018 he injured his right
shoulder when he fully extended his right arm to catch a rain-soaked mooring line and felt pain in
his right shoulder when the line landed on his right arm while in the performance of duty. He did
not stop work.
In a work restriction form report dated January 2, 2019, Dr. Daniel Gonzalez-Dilan, Boardcertified in emergency medicine, advised that appellant could work with restrictions which were
effective through January 16, 2019.
In a January 16, 2019 report, Dr. Marc Suffis, Board-certified in emergency medicine,
noted that appellant related that on December 10, 2018 he immediately experienced right shoulder
pain after trying to catch a wet, heavy mooring line with his right hand. Appellant advised that the
line pulled his right arm in a downwards and backwards motion. On physical examination,
Dr. Suffis observed tenderness in appellant’s right supraspinatus muscle and a negative O’Brien
sign for his right shoulder. Range of motion (ROM) testing of the right shoulder revealed 100
degrees of ﬂexion and 80 degrees of abduction, and isolated right rotator cuff testing showed 4/5
supraspinatus/infraspinatus strength and 5/5 subscapularis strength. Dr. Suffis indicated that he
reviewed x-rays of the right shoulder and diagnosed right shoulder strain, noting that a diagnosis
of right rotator cuff tear could not be ruled out. Appellant submitted a January 16, 2019 x-ray
which contained an impression of probable mild degenerative changes of the right shoulder joint
with no acute bony abnormalities. In an accompanying work capacity evaluation form (Form
OWCP-5c) of even date, Dr. Suffis diagnosed right rotator cuff strain and rule out tear of the right
shoulder, and he indicated that appellant could perform light work.
A February 4, 2019 magnetic resonance imaging (MRI) scan report of the right shoulder
contained an impression of reduced ROM likely secondary to adhesive capsulitis, low-grade
undersurface tearing of the supraspinatus and infraspinatus with mild subacromial/subdeltoid
bursitis, and abnormal labral signal more likely degenerative than acute post-traumatic (given the
subject’s age), which might correlate to anterior inferior instability. On February 4, 2019
Dr. Suffis discussed the MRI scan and diagnosed rotator cuff and labral tears of the right shoulder
with adhesive capsulitis.
In a February 13, 2019 report, Dr. Suffis reported physical examination findings and
indicated that appellant could perform light work. In a subsequent Form OWCP-5c report of even
date, he diagnosed rotator cuff and labral tears of the right shoulder with adhesive capsulitis, and
he provided work restrictions.

2

A February 14, 2019 dispensary permit report by Dr. Robert Uniszkiewicz, a Boardcertified occupational medicine specialist, indicated that he provided medical treatment to
appellant and advised that he could work with restrictions.
In a March 4, 2019 report, Dr. Gregory P. Duff, a Board-certified orthopedic surgeon,
discussed the December 10, 2018 employment incident and noted that appellant reported no prior
injuries. He diagnosed right superior glenoid labrum and rotator cuff tears (improved), and strain
of muscles/tendons of the right rotator cuff. On March 28, 2019 Dr. Duff noted that appellant
was being followed for right shoulder pain related to a reported work injury. He diagnosed
superior glenoid labrum tear (deteriorated), strain of muscles/tendons of the right rotator cuff
(unchanged), and unspecified injury of muscles, fascia, and tendons of the right biceps long head
(deteriorated).
A March 22, 2019 dispensary permit report by Lisa Laurion, a physician assistant, revealed
that she treated appellant and advised that he could work with restrictions.
In a development letter dated April 2, 2019, OWCP requested that appellant submit
additional evidence in support of his claim, including a physician’s opinion supported by a medical
explanation as to how the reported December 10, 2018 employment incident caused or aggravated
a medical condition. It provided a questionnaire for his completion requesting clarification of the
circumstances of the reported employment incident. In a letter of even date, OWCP requested that
the employing establishment provide additional information. It afforded both parties 30 days to
respond.
In response, appellant submitted an April 10, 2019 statement in which he asserted that his
December 10, 2018 injury occurred during an overtime callback while performing line handling
to tie up a fuel barge. In an April 10, 2019 e-mail and April 11, 2019 letter, appellant’s immediate
supervisor verified appellant’s assertion that the claimed December 10, 2018 incident occurred
while performing overtime work.
Appellant resubmitted several medical reports previously considered by OWCP.
By decision dated May 8, 2019, OWCP accepted the occurrence of a December 10, 2018
employment incident in the form of a mooring line falling on appellant’s right arm. However, it
denied his claim for a traumatic injury because he did not submit sufficient medical evidence to
establish causal relationship between a diagnosed medical condition and the accepted
December 10, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time

3

Supra note 1.

3

limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right shoulder
condition causally related to the accepted December 10, 2018 employment incident.
Appellant submitted several reports of Dr. Suffis, including narrative reports dated
January 16, and February 4 and 13, 2019, and form reports dated January 16 and February 13, 2019.
Dr. Suffis diagnosed the right shoulder conditions of rotator cuff/labral tears and adhesive capsulitis,
and he recommended work restrictions. In some of these reports, he referenced the accepted
December 10, 2018 employment incident, i.e., the falling of a mooring line on appellant’s right arm.
However, these reports do not contain an opinion that appellant sustained a diagnosed medical
condition due to this accepted incident and, therefore, they are of no probative value in establishing
an employment-related traumatic injury on December 10, 2018. The Board has held that medical
4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

evidence that does not offer an opinion regarding the cause of an employee’s condition or disability
is of no probative value on the issue of causal relationship.10 Therefore, these reports of Dr. Suffis
are insufficient to establish appellant’s claim.
Appellant submitted March 4 and 28, 2019 reports from Dr. Duff who collectively
diagnosed right superior glenoid labrum and rotator cuff tears, strain of muscles/tendons of the
right rotator cuff, and unspecified injury of muscles, fascia, and tendons of the right biceps long
head. However, these reports are of no probative value in establishing an employment-related
December 10, 2018 traumatic injury because Dr. Duff did not provide an opinion that appellant
sustained a diagnosed medical condition due to the accepted employment incident. In his
March 28, 2019 report, Dr. Duff noted that appellant was being followed for right shoulder pain
related to a reported work injury, but he merely reported appellant’s own belief regarding the cause
of his right shoulder condition and did not provide his own opinion on causal relationship.11 As
noted above, a report without an opinion on causal relationship is of no probative value in
establishing an employment-related injury.12
In a form report dated January 2, 2019, Dr. Gonzalez-Dilan advised that appellant could
work with restrictions and, in a form report February 14, 2019, Dr. Uniszkiewicz also indicated
that he could work with restrictions. These reports also are of no probative value on the underlying
issue of the case because they do not relate a diagnosed condition to the accepted December 10,
2018 employment incident.13
Appellant submitted a March 22, 2019 form report from Ms. Laurion, a physician assistant.
However, this report is of no probative value regarding appellant’s claim because the Board has
held that, under FECA, the report of a nonphysician, including a physician assistant, does not
constitute probative medical evidence.14
Additionally, the case record contains a January 16, 2019 x-ray and February 4, 2019 MRI
scan of appellant’s right shoulder. These diagnostic studies standing alone lack probative value as
they do not address whether employment factors caused the medical conditions diagnosed
therein.15

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

See A.L., Docket No. 18-1016 (issued May 6, 2020) (finding that entitlement to FECA benefits may not be based
on surmise, conjecture, speculation, or on the employee’s own belief of a causal relationship).
12

See supra note 10.

13

Id.

14

R.S., Docket No. 16-1303 (issued December 2, 2016); L.L., Docket No. 13-0829 (issued August 20, 2013). See
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).
15

C.S., Docket No. 19-1279 (issued December 30, 2019).

5

As the medical evidence of record does not contain a rationalized opinion on causal
relationship between appellant’s diagnosed conditions and the accepted December 10, 2018
employment incident, the Board finds that he has not met his burden of proof.
On appeal appellant asserts that there was a series of miscommunications by “all parties
involved” and that he has established his claim. As the submitted evidence in the case record
before OWCP at the time of its final decision contains no rationalized medical evidence addressing
causal relationship, appellant has not met his burden of proof.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right shoulder
condition causally related to the accepted December 10, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 8, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 13, 2020
Washington, DC

Alec J.

Koromilas,

Chief

Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

See D.S., Docket No. 18-0061 (issued May 29, 2018).

6

